DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/23/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12, 15-16, and 20 are rejected on the ground of non-statutory double patenting as being unpatentable over claim1-15 of U.S. Patent No. 11223409. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are a genus of the parent patent as they anticipated by claims 1-15.
Application 17560315
US Patent 11,223,409
Claim 1:
A method for selecting candidate transmit (TX) beams included in a set of candidate TX beams including at least a first candidate TX beam, wherein the method is performed by a wireless device, and wherein the wireless device comprises an uplink transmit buffer for storing data for transmission and a plurality of antenna arrangements, including a first antenna arrangement and a second antenna arrangement, the method comprising: determining a first uplink transmit power, TP1, for the first antenna arrangement; determining a second uplink transmit power, TP2, for the second antenna arrangement; using the first antenna arrangement to receive a reference signal transmitted using the first candidate TX beam; obtaining, based on the reference signal transmitted using the first candidate TX beam and received using the first antenna arrangement, a first received reference signal power value, P11, associated with the first antenna arrangement; using the second antenna arrangement to receive the reference signal transmitted using the first candidate TX beam; obtaining, based on the reference signal transmitted using the first candidate TX beam and received using the second antenna arrangement, a second received reference signal power value, P12, associated with the second antenna arrangement; determining a first final reference signal received power value, Pn1, for the first candidate TX beam using P11 and P12 and further using one or any combination of: TP1, TP2, information indicating an amount of data in the uplink transmit buffer, an estimate of an uplink (UL) link budget, or information indicating whether or not UL beam selection is determined based on DL beam selection; determining, based on Pn1, whether or not to include in a beam report a beam indicator indicating the first candidate TX beam; and transmitting the beam report to the base station, wherein the beam report includes at least one beam indicator indicating at least one candidate TX beam.


Claim 1:
A method for selecting candidate transmit (TX) beams included in a set of candidate TX beams including at least a first candidate TX beam (bl), wherein the method is performed by a wireless device (502), and wherein the wireless device comprises an uplink transmit buffer (612) for storing data for transmission and a plurality of antenna arrangements, including a first antenna arrangement (AA1) and a second antenna arrangement (AA2), the method comprising: determining a first uplink transmit power, TP1, for the first antenna arrangement; determining a second uplink transmit power, TP2, for the second antenna arrangement; using the first antenna arrangement (AA1) to receive a reference signal transmitted by a base station using the first candidate TX beam; obtaining, based on the reference signal transmitted by the base station using the first candidate TX beam and received using the first antenna arrangement, a first received reference signal power value, P11, associated with the first antenna arrangement; using the second antenna arrangement to receive the reference signal transmitted by the base station using the first candidate TX beam; obtaining, based on the reference signal transmitted by the base station using the first candidate TX beam and received using the second antenna arrangement, a second received reference signal power value, P12, associated with the second antenna arrangement; determining a first final reference signal received power value, Pn1, for the first candidate TX beam using P11 and P12 and further using TP1, TP2, information indicating an amount of data in the uplink transmit buffer, an estimate of an uplink, UL, link budget, and/or information indicating whether or not UL beam selection is determined based on DL beam selection; using Pn1 to assign a rank to the first candidate TX beam; determining, based on the rank assigned to the first candidate TX beam, whether or not to include in a beam report a beam indicator (e.g., a CRI) indicating the first candidate TX beam; and transmitting the beam report to the base station, wherein the beam report includes at least one beam indicator indicating at least one candidate TX beam.
Claim 2:
The method of claim 1, wherein determining Pn1 comprises calculating Pn1 = (W1 x P11) + (W2 x P12), wherein the values of W1 and W2 are dependent on TP1 and TP2, the amount of data in the uplink transmit buffer, the estimate of the UL link budget, and/or information indicating whether or not UL beam selection is determined based on DL beam selection.

Claim 2:
The method of claim 1, wherein determining Pn1 comprises calculating Pn1 = (W1 x P11) + (W2 x P12), wherein the values of W1 and W2 are dependent on TP1 and TP2, the amount of data in the uplink transmit buffer, the estimate of the UL link budget, and/or information indicating whether or not UL beam selection is determined based on DL beam selection.

Claim 3:
The method of claim 2, further comprising: determining whether the transmit buffer contains more than a threshold amount of data; and setting each of W1 and W2 to a value that is dependent on TP2 and TP1 if and only if it is determined that: i) the transmit buffer contains more than a threshold amount of data and ii) the information indicates that UL beam selection is determined based on DL beam selection, otherwise setting W1 and W2 to default values.

Claim 3:
The method of claim 2, further comprising: determining whether the transmit buffer contains more than a threshold amount of data; and setting each of W1 and W2 to a value that is dependent on TP2 and TP1 if and only if it is determined that: i) the transmit buffer contains more than a threshold amount of data and ii) the information indicates that UL beam selection is determined based on DL beam selection, otherwise setting W1 and W2 to default values (e.g. W1 and W2 are both set to a default value of 0.5).
Claim 4:
The method of claim 2, further comprising: determining that the transmit buffer contains less than a threshold amount of data; and setting W1 and W2 equal to 0.5 as a result of determining that the transmit buffer contain less than the threshold amount of data.

Claim 4:
The method of claim 2, further comprising: determining that the transmit buffer contains less than a threshold amount of data; and setting W1 and W2 equal to 0.5 as a result of determining that the transmit buffer contain less than the threshold amount of data.

Claim 5:
The method of claim 2, wherein: W1+W2=1, W2 = ((TP2/TP1) + A + B) x W1, A is a value that is dependent on the amount of data in the uplink buffer, and B is a value that is dependent on the estimate of the UL link budget
Claim 5:
The method of claim 2, wherein: W1+W2=1, W2 = ((TP2/TP1) + A + B) x W1, A is a value that is dependent on the amount of data in the uplink buffer, and B is a value that is dependent on the estimate of the UL link budget.

Claim 6:
The method of claim 5, wherein A = B = 0.


Claim 6:
The method of claim 5, wherein A = B = 0.


Claim 7:
The method of claim 1, further comprising receiving a message comprising the information indicating whether or not UL beam selection is determined based on DL beam selection; determining that the information indicates that UL beam selection is not determined based on DL beam selection; and as a result of determining that the information indicates that UL beam selection is not determined based on DL beam selection, setting W1 to a default value and setting W2 to the default value or another default value.

Claim 7:
The method of any one of claims 1 6 claim 1, further comprising receiving a message comprising the information indicating whether or not UL beam selection is determined based DL beam selection; determining that the information indicates that UL beam selection is not determined based DL beam selection; and as a result of determining that the information indicates that UL beam selection is not determined based DL beam selection, setting W1 to a default value and setting W2 to a default value.
Claim 8:
8. The method of claim 1, further comprising: using the first antenna arrangement to receive a reference signal transmitted by the base station using a second candidate TX beam; obtaining, based on the reference signal transmitted by the base station using the second candidate TX beam and received using the first antenna arrangement, a third received reference signal power value, P21, associated with the first antenna arrangement; using the second antenna arrangement to receive the reference signal transmitted by the base station using the second candidate TX beam; obtaining, based on the reference signal transmitted by the base station using the second candidate TX beam and received using the second antenna arrangement, a fourth received reference signal power value, P22, associated with the second antenna arrangement; determining a final reference signal received power value, Pn2, for the second candidate TX beam using P21 and P22 and further using TP1, TP2, information indicating the amount of data in the uplink transmit buffer, and/or the estimate of the UL link budget; and determining, based on Pn2, whether or not to include in the beam report a beam indicator indicating the second candidate TX beam.

Claim 8:
The method of any one of claims 1 7 claim 1, further comprising: using the first antenna arrangement to receive a reference signal transmitted by the base station using a second candidate TX beam (b2); obtaining, based on the reference signal transmitted by the base station using the second candidate TX beam and received using the first antenna arrangement, a third received reference signal power value, P21, associated with the first antenna arrangement; using the second antenna arrangement to receive the reference signal transmitted by the base station using the second candidate TX beam; obtaining, based on the reference signal transmitted by the base station using the second candidate TX beam and received using the second antenna arrangement, a fourth received reference signal power value, P22, associated with the second antenna arrangement; determining a final reference signal received power value, Pn2, for the second candidate TX beam using P21 and P22 and further using TP1, TP2, information indicating the amount of data in the uplink transmit buffer, and/or the estimate of the UL link budget; using Pn2 to assign a rank to the second candidate TX beam; and determining, based on the rank assigned to the second candidate TX beam, whether or not to include in the beam report a beam indicator indicating the second candidate TX beam.

Claim 9:
The method of claim 8, wherein determining, based on Pn2, whether or not to include in the beam report a beam indicator indicating the second candidate TX beam comprises determining whether Pn2 is larger than Pn1.

Claim 9:
The method of claim 8, wherein determining, based on the rank assigned to the second candidate TX beam, whether or not to include in the beam report a beam indicator indicating the second candidate TX beam comprises determining whether Pn2 is larger than Pn1.

Claim 10:
The method of claim 9, further comprising including in the beam report a reference signal resource index corresponding to the second candidate TX beam as a result of determining that Pn2 is larger than Pn1

Claim 10:
The method of claim 9, further comprising including in the beam report a reference signal resource index (e.g., a CRI) corresponding to the second candidate TX beam as a result of determining that Pn2 is larger than Pn1.


Claim 11:
A wireless device (WD), the WD comprising: an uplink transmit buffer; a first antenna arrangement; and a second antenna arrangement, wherein the wireless device is configured to perform a process that comprises: determining a first uplink transmit power, TP1, for the first antenna arrangement; determining a second uplink transmit power, TP2, for the second antenna arrangement; using the first antenna arrangement to receive a reference signal transmitted by a base station using the first candidate TX beam; obtaining, based on the reference signal transmitted by the base station using the first candidate TX beam and received using the first antenna arrangement, a first received reference signal power value, P11, associated with the first antenna arrangement; using the second antenna arrangement to receive the reference signal transmitted by the base station using the first candidate TX beam; obtaining, based on the reference signal transmitted by the base station using the first candidate TX beam and received using the second antenna arrangement, a second received reference signal power value, P12, associated with the second antenna arrangement; determining a final reference signal received power value, Pn1, for the first candidate TX beam using P11 and P12 and further using TP1, TP2, information indicating an amount of data in the uplink transmit buffer, an estimate of an uplink, UL, link budget, and/or information indicating whether or not UL beam selection is determined based on DL beam selection; determining, based on Pn1, whether or not to include in a beam report a beam indicator indicating the first candidate TX beam; and transmitting the beam report to the base station, wherein the beam report includes at least one beam indicator indicating at least one candidate TX beam

Claim 11:
A wireless device (WD), the WD comprising: an uplink transmit buffer; a first antenna arrangement; and a second antenna arrangement, wherein the wireless device is configured to perform a process that comprises: determining a first uplink transmit power, TP1, for the first antenna arrangement; determining a second uplink transmit power, TP2, for the second antenna arrangement; using the first antenna arrangement to receive a reference signal transmitted by a base station using the first candidate TX beam; obtaining, based on the reference signal transmitted by the base station using the first candidate TX beam and received using the first antenna arrangement, a first received reference signal power value, P11, associated with the first antenna arrangement; using the second antenna arrangement to receive the reference signal transmitted by the base station using the first candidate TX beam; obtaining, based on the reference signal transmitted by the base station using the first candidate TX beam and received using the second antenna arrangement, a second received reference signal power value, P12, associated with the second antenna arrangement; determining a final reference signal received power value, Pn1, for the first candidate TX beam using P11 and P12 and further using TP1, TP2, information indicating an amount of data in the uplink transmit buffer, an estimate of an uplink, UL, link budget, and/or information indicating whether or not UL beam selection is determined based on DL beam selection; using Pn1 to assign a rank to the first candidate TX beam; determining, based on the rank assigned to the first candidate TX beam, whether or not to include in a beam report a beam indicator (e.g., a CRI) indicating the first candidate TX beam; and transmitting the beam report to the base station, wherein the beam report includes at least one beam indicator indicating at least one candidate TX beam.

Claim 12:
The WD of claim 11, wherein the UE is configured to determine Pn1 by calculating Pn1 = (W1 x P11) + (W2 x P12), wherein the values of W1 and W2 are dependent on TP1 and TP2, the amount of data in the uplink transmit buffer, the estimate of the UL link budget, and/or information indicating whether or not UL beam selection is determined based on DL beam selection.

Claim 12:
The WD of claim 11, wherein the UE is further configured to perform the method of any one of embodiments 2 10 determine Pn1 by calculating Pn1 = (W1 x P11) + (W2 x P12), wherein the values of W1 and W2 are dependent on TP1 and TP2, the amount of data in the uplink transmit buffer, the estimate of the UL link budget, and/or information indicating whether or not UL beam selection is determined based on DL beam selection.


Claim 15:
The WD of claim 12, wherein W1+W2=1, W2 = ((TP2/TP1) + A + B) x W1, A is a value that is dependent on the amount of data in the uplink buffer, and B is a value that is dependent on the estimate of the UL link budget.

Claim 14:
The WD of claim 12, wherein W1+W2=1, W2 = ((TP2/TP1) + A + B) x W1, A is a value that is dependent on the amount of data in the uplink buffer, and B is a value that is dependent on the estimate of the UL link budget.

Claim 16:
The WD of claim 15, wherein A = B = 0.


Claim 16:
See claim 6 above
Claim 17:
The WD of claim 11, wherein the WD is further configured to: determine, based on information included in a received message, whether UL beam selection is not determined based on DL beam selection; and as a result of determining that UL beam selection is not determined based on DL beam selection, set W1 to a default value and set W2 to the default value or another default value.

Claim 17:
See claim 7 above

Claim 18:
The WD of claim 11, wherein the WD is further configured to: use the first antenna arrangement to receive a reference signal transmitted by the base station using a second candidate TX beam; obtain, based on the reference signal transmitted by the base station using the second candidate TX beam and received using the first antenna arrangement, a third received reference signal power value, P21, associated with the first antenna arrangement; use the second antenna arrangement to receive the reference signal transmitted by the base station using the second candidate TX beam; obtain, based on the reference signal transmitted by the base station using the second candidate TX beam and received using the second antenna arrangement, a fourth received reference signal power value, P22, associated with the second antenna arrangement; determine a final reference signal received power value, Pn2, for the second candidate TX beam using P21 and P22 and further using TP1, TP2, information indicating the amount of data in the uplink transmit buffer, and/or the estimate of the UL link budget; and determine, based on Pn2, whether or not to include in the beam report a beam indicator indicating the second candidate TX beam.

Claim 18:
See claim 11 above
Claim 20:
A computer program product comprising a non-transitory computer readable medium storing a computer program comprising instructions for adapting an apparatus to perform the method of claim 1

Claim 15:
A computer program product comprising a non-transitory computer readable medium storing a computer program comprising instructions for adapting an apparatus to perform the method of claim 1.


	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claim(s) 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 11,223,409 as applied to claim11 above, and further in view of US4920534A to Adelmann.

Regarding claim 13 . Faxer teaches…The WD of claim 12, but does not teach…wherein the WD is further adapted to: determine whether the transmit buffer contains more than a threshold amount of data; and set each of W1 and W2 to a value that is dependent on TP2 and TP1 if and only if it is determined that: i) the transmit buffer contains more than a threshold amount of data and ii) the information indicates that UL beam selection is determined based on DL beam selection, otherwise setting W1 and W2 to default values.

Adelmann teaches…wherein the WD is further adapted to: determine whether the transmit buffer contains more than a threshold amount of data; and set each of W1 and W2 to a value that is dependent on TP2 and TP1 if and only if it is determined that: i) the transmit buffer contains more than a threshold amount of data and ii) the information indicates that UL beam selection is determined based on DL beam selection, otherwise setting W1 and W2 to default values (Fig, 11, Col 13, Lns. 15-20 discloses the  information indicates transmit buffer contains more or less data than the threshold and setting based on default values).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Faxer by incorporating the teachings of Adelmann because it allows an apparatus or method to monitor buffer memory control in response to the amount of data in the channel and adjusting based on preconfigured or indications (Adelmann, Abs). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claim 14 Faxer teaches…The WD of claim 12, but does not teach …wherein the WD is further configured to: determine whether the transmit buffer contains less than a threshold amount of data; and set W1 and W2 equal to a predetermined value as a result of determining that the transmit buffer contains less than the threshold amount of data.

Adelmann teaches… wherein the WD is further configured to: determine whether the transmit buffer contains less than a threshold amount of data; and set W1 and W2 equal to a predetermined value as a result of determining that the transmit buffer contains less than the threshold amount of data (Fig, 11, Col 13, Lns. 15-20 discloses the  information indicates transmit buffer contains more or less data than the threshold and setting based on default values).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Faxer by incorporating the teachings of Adelmann because it allows an apparatus or method to monitor buffer memory control in response to the amount of data in the channel and adjusting based on preconfigured or indications (Adelmann, Abs). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Claim(s) 19 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent 11,223,409 as applied to claim11 above, and further in view of US-20180288645-A1 to Lee.

Regarding claim 19 Faxer teaches…the WD of claim 18, but does not teach…wherein the WD is configured to determine whether or not to include in the beam report the beam indicator indicating the second candidate TX beam by performing a process that includes comparing Pn2 with Pn1.

Lee teaches…wherein the WD is configured to determine whether or not to include in the beam report the beam indicator indicating the second candidate TX beam by performing a process that includes comparing Pn2 with Pn1 (Fig. 2A, P.38 discloses the reporting of N selected beams based on beam measurements or comparisons).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO form PTO-892: US-20090135942-A1 to Kim discloses data stored for transmission buffer; US-20180351630-A1 to Nilsson discloses beam management with respect to antenna arrangements; US-20190045494-A1 to Ho discloses beam management and their respective indicators.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS SAMARA whose telephone number is (408)918-7582. The examiner can normally be reached Monday - Friday 6-3 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L.S./Examiner, Art Unit 2476                                                                                                                                                                                                        




/AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476